Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-32 are allowed. Claim 17 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Cobzaru et al. (US 2011/0048099) and Han (CN 2115847).
Cobzaru discloses a tool 100, comprising a pump piston assembly 740; said assembly comprising a pump piston rod 748, maintained by a piston cap 750, and a pump piston 74; inside the pump piston rod, a pressure valve 754 is provided; the valve is spherical; the pressure valve 754 is advanced into a sealing edge 866 of the piston cap 750 by means of a plunger 756 and a spring 764; a pump housing 700 is in threaded connection to a pump spring sleeve 536; a right end of the pump spring sleeve 536 is connected to an opening 650 of the piston rod 604; a pressure pump assembly 699 has a pressure cavity 759; a pull rod 912 of a drawing head 911 is in threaded connection to the piston rod 604 by means of a connector 922; the pull rod 912 is subjected to a force to be away from a fixed nose-shaped member 913; a core bar 931 of a fastener 930 is provided in the opening of the nose-shaped member 913; a tooth part 938 of the core bar 938 is engaged with inner teeth 937 of a claw 914; when the pull rod 912 is far away enough from a conical section 936 of the nose-shaped member 913, a conical surface 921 of the claw 914 is advanced to an inner conical surface 919 of the pull rod 912 by means of a claw top sleeve 917 and a spring 918 (Pars. 0089-0105, Figs. 1-17b).
Han discloses a cold riveting gun. A riveting head thereof comprises a riveting drum 10, a cone 3, a jack catch 4, a reset spring 6, a top sleeve 5, and stop collars 1 and 2; the cone 3 is mounted in the riveting drum 10; the cone 3 is in threaded connection to a piston rod of a piston 15 and is propped tightly by means of a screw; the jack catch 4 is matched with an inner conical surface of the cone 3; a front end of the jack catch 4 is a stop collar and a rear end thereof includes the top sleeve 5 sleeved on a middle sleeve 7 and the reset spring 6; when a rivet is broken by pulling, the cone 3 is reset under the action of pressure oil, and the jack catch 4 is reset under the action of the spring 6 (Page 4, last paragraph-Page 5, Fig. 1).
Suffice it to say, none of the cited prior art discloses a riveting tool chuck, including a cylindrical handle, which is provided with a rotating part; and a transmission part that is circumferentially positioned and axially movably connected to the cylindrical handle, the rotating part and the transmission part are connected by a threaded structure, and a plurality of claws distributed in the circumferential direction, between the front end of the transmission part and the rear end of each claw are provided with a claw top column, the front end of the cylindrical handle is provided with a cylindrical guiding nozzle making the front end of each claw against the rear end thereof, the claw top column can push the transmission part to move forward axially so that the claws are radially separated under the cooperation of the cylindrical guiding nozzle when the rotating part is reversed; a safety valve mechanism enabling the threaded structure to have a screw pair pre-loading force is arranged between the claw top column and the transmission part, and the safety valve mechanism enables the screw pair conversion of the threaded structure to be performed before the axial reaction force between the front end of each claw and the rear end of the cylindrical guiding nozzle is reduced to zero during the forward rotation of the rotating part, thereby avoiding the idle return stroke of the thread structure, as claimed in independent claim 17, and as such does not anticipate the instant invention as disclosed in independent claim 17.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 17.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BAYAN SALONE/Primary Examiner, Art Unit 3726